NOT FOR PUBLICATION

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE
                _______________
                                :
JEFFREY BENTLEY,                :
                                :    Civ. No. 20-14407 (RMB)
                Plaintiff       :
                                :
          v.                    :          OPINION
                                :
DAVID E. ORTIZ,                 :
                                :
                Defendants      :
                                :

BUMB, District Judge

     Petitioner Jeffrey Bentley is incarcerated in the Federal

Correctional Institution in Fort Dix, New Jersey. (“FCI Fort Dix.”)

On October 14, 2020, he filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241, seeking to compel prison staff to provide

him with treatment for Hepatitis C. (Pet., Dkt. No. 1.) Prior to

any action by the Court, Petitioner filed a “Motion to Strike

Recharacterization,” in which he submits that he does not want his

petition treated as anything other than a petition for writ of

habeas corpus. (Mot. to Strike, Dkt. No. 2.) Petitioner also raises

a frivolous issue, that as a citizen of the State of Delaware, he

is illegally incarcerated with a “criminal alien population” in

New Jersey. (Pet., Dkt. No. 1.) 1


1 The Court takes judicial notice, under Federal Rule of Evidence
201(b), that on February 7, 2006, in the United States District
     Pursuant to Rule 4 of the Rules Governing Cases under 28

U.S.C. § 2254, applicable here under Rule 1, scope of the rules,

a judge must promptly examine a habeas petition. “If it plainly

appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the

petitioner.” Id. For the reasons discussed below, the Court will

dismiss the petition for lack of jurisdiction.

     Petitioner contends that he has been denied treatment for

hepatitis C at FCI Fort Dix as a cost saving measure, and under

the auspice that he is not sick enough to require treatment. (Pet.,

Dkt. No. 1.) This Court lacks jurisdiction under 28 U.S.C. § 2241

to address a prisoner’s condition of confinement claim. See Eiland

v. Warden Fort Dix FCI, 634 F. App'x 87, 89 (3d Cir. 2015)

(dismissing § 2241 petition and finding proper means for seeking

relief for conditions of confinement claims is a civil rights

action,   after     available   administrative    remedies     have    been

exhausted)).   At    Petitioner’s   request,     the   Court    will   not




Court, District of Delaware, Petitioner was convicted and
sentenced to a 264-month term of imprisonment for felon in
possession of a firearm, and using and carrying a firearm in
relation to and possessing a firearm in furtherance of a crime of
violence, in violation of 18 U.S.C. §§ 922(g)(1), 924(c)(1)(A)(2).
United States v. Bentley, 05-cr-00039-MN (D. Del. July 13, 2006)
(Judgment, Dkt. No. 28.) Available at www.pacer.gov. (last visited
May 3, 2021).
                                    2
recharacterize his petition as a civil complaint, but Petitioner

is free to do so.



An appropriate Order follows.



Date: May 3, 2021

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  3
